 

(CASD Rey, 1/19) Judgment in a Criminal Case Prt ~

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN SSC! COURT

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)

 

 

 

PEDRO MARTINEZ-B ALTAZAR (1) Case Number: 19CR1949-CAB
GERALD T. McFADDEN

Defendant's Attorney

 

USM Number 747799298

Cc] -

THE DEFENDANT:

pleaded guiity to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITSAND OTHER 1
ENTRY DOCUMENT (FELONY)
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
C] The defendant has been found not guilty on count(s)
(1 Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

L] JVTA Assessment*: §
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

No fine OC) Forfeiture pursuant to order filed . included herein,

If IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

July 12.2019

Date of Impositiozfof § nience

 

HON. Cathy Ain Bencivengo ~~
UNITED STATES DISTRICT JUDGE

 
ht

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: PEDRO MARTINEZ-BALTAZAR (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR1949-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (74 DAYS).

[} Sentence imposed pursuant to Title 8 USC Section 1326(b).
[] he court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC? sat A.M. on

 

 

(i asnotified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
[Cl] onor before
L) as notified by the United States Marshal.

C) as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

HM

19CR1949-CAB

 
